UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported):May 5, 2011 AMERICAN CAMPUS COMMUNITIES, INC. (Exact name of Registrant as specified in its Charter) Maryland 001-32265 (State or other jurisdiction of incorporation or organization) (Commission file number) (I.R.S. Employer Identification Number) 12700 Hill Country Boulevard, Suite T-200 Austin, TX 78738 (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code:(512) 732-1000 Not applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07Submission of Matters to a Vote of Security Holders At the Annual Meeting of Stockholders held on May 5, 2011, there were 67,039,507 common shares entitled to be voted; 59,671,679 shares were voted in person or by proxy.The stockholders voted on the following matters at the Annual Meeting: 1. Election of seven director nominees to hold office for a one-year term; 2. Ratification of the selection of Ernst & Young LLP as the Company's independent registered public accounting firm for fiscal year 2011; 3. On an advisory basis, approval of the executive compensation disclosed in the Proxy Statement; 6. On an advisory basis, the frequency of the advisory vote on executive compensation. The results of the shareholder votes are set forth below: Board of Directors Affirmative Withheld William C. Bayless, Jr. R.D. Burck G. Steven Dawson Cydney C. Donnell Edward Lowenthal Joseph M. Macchione Winston W. Walker There were 2,178,725 broker non-votes with respect to the election of directors. Independent Registered Public Accounting Firm Affirmative Negative Abstentions Approval, on an Advisory Basis, of Executive Compensation Affirmative Negative Abstentions Broker Non-Votes Advisory Vote on Frequency of Advisory Vote on Executive Compensation One Year Two Years Three Years Abstentions Broker Non-Votes SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date: May 11, 2011 AMERICAN CAMPUS COMMUNITIES, INC. By: /s/Jonathan A. Graf Jonathan A. Graf Executive Vice President, Chief Financial Officer, Secretary and Treasurer
